DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2021.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the term “the following”. However, it is suggested to remove the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a standard for ascertaining the requisite degree (for example specifying a range or a distance to allow for an objective distinction between proximate or distant (not proximate).
Claims 2-9 are also rejected under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.
Claim 8 recites the limitation "the switching position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beechy et al. (US 2016/0096053 A1).
With regard to claim 1, Beechy discloses a control device for operating a fire extinguisher system (300), the fire extinguisher system comprising the following: at least one hose (Fig. 3) having an extinguisher nozzle (Fig. 3) arranged at an end of the hose by which a pressurized extinguishing fluid is released, a conveying pump (308) for pressurized conveying of the extinguishing fluid in the hose toward the extinguisher nozzle, a first supply line (between 312 and 308) to the conveying pump from a tank of a fire extinguisher device (312), a second supply line (between 328 and 308) to the conveying pump from a stationary extinguishing fluid 
With regard to claim 2, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses the multi-port valve (304/305/310) is pressure-controlled (Para. [0028-0030, 0033, 0034]).
With regard to claim 3, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses the multi-port valve (304/305/310) is controlled via pressure present at the multi-port valve in the second supply line (Para. [0028-0030]).
With regard to claim 4, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses pressure present at the multi-port valve in the second supply line can be defined with a pump (324).
With regard to claim 5, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses the multi-port valve (304/305/310) is switched over at a pressure threshold and the pressure threshold is adjustable (Para. [0047, 0048]).
With regard to claim 6, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses a flow connection between the tank (312) and the pump (308) in a loaded state of the multi-port valve (304/305/310).
With regard to claim 7, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses the multi-port valve (304/305/310) is connected via control lines to a controller (340) serving as an operations center.
With regard to claim 8, the device of Beechy discloses the invention as disclosed in the rejection of claim 1 above. Beechy further discloses the switching position of the multi-port valve is displayed (Para. [0047]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/633,492 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim invention and claim 1 of ‘492 both disclose a control device for operating a fire extinguisher system, the system comprises at least one hose, a conveying pump, first and second supply lines, a controller, a control line, and a display.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752